THIRD SUPPLEMENTAL INDENTURE This THIRD SUPPLEMENTAL INDENTURE (this “Third Supplemental Indenture”) is dated as of May 7, 2007, among BERRY PLASTICS HOLDING CORPORATION (or its successor) (the “Company”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as trustee under the indenture referred to below (the “Trustee”), ROLLPAK ACQUISITION CORPORATION and ROLLPAK CORPORATION (each, a “New Guarantor” and collectively, the “New Guarantors”). W I T N E S S E T H : WHEREAS, the Company (as successor to Covalence Specialty Materials Corp.) and certain Guarantors have heretofore executed and delivered to the Trustee an indenture (as supplemented by the first supplemental indenture dated as of April 3, 2007 among Covalence Specialty Materials Corp., the guarantors party thereto and the Trustee and the second supplemental indenture dated as of April 3, 2007, among Covalence Specialty Materials Corp., the Company, the guarantors party thereto and the Trustee, and as further amended, supplemented or otherwise modified, the “Indenture”) dated as of February 16, 2006, providing for the issuance of 10¼% Senior Subordinated Notes due 2016 (the “Securities”) in the aggregate principal amount of $265,000,000; WHEREAS, the Company has entered into that certain Stock Purchase Agreement dated as of March 30, 2007 (the “Stock Purchase Agreement”) with the Sellers identified therein, pursuant to which the Company purchased (the “Stock Purchase”) all of the issued and outstanding capital stock of Rollpak Acquisition Corporation which, in turn, owns 100% of the issued and outstanding capital stock of Rollpak Corporation; WHEREAS, upon the effectiveness of the Stock Purchase, each New Guarantor shall be a Restricted Subsidiary of the Company; WHEREAS, Section 4.11 of the Indenture provides that the Company shall cause each Restricted Subsidiary that is a Domestic Subsidiary that guarantees any indebtedness of the Company or any of its Restricted Subsidiaries, to execute and deliver to the Trustee a supplemental indenture pursuant to which such Restricted Subsidiary shall guarantee payment of the Securities; WHEREAS, as of the date hereof, each New Guarantor will guarantee indebtedness of the Company under the following agreements: (i) the Amended and Restated Revolving Credit Agreement dated as of April 3, 2007 among the Company (as successor to Covalence Specialty Materials Corp.), Berry Plastics Group, Inc. (“Holdings”), certain domestic subsidiaries of the Company party thereto from time to time, the lenders party thereto from time to time, Bank of America, N.A., as Collateral Agent and Administrative Agent and the other financial institutions party thereto, (ii) the Second Amended and Restated Term Loan Credit Agreement dated as of April 3, 2007, among the Company (as successor to Covalence Specialty Materials Corp.), Holdings, the lenders party thereto from time to time, Credit Suisse, Cayman Islands Branch, as Collateral Agent and Administrative Agent and the other financial institutions party thereto, (iii) the indenture dated as of September 20, 2006 between BPC Acquisition Corp. and the Trustee (as supplemented by the first supplemental indenture dated as of September 20, 2006 by and among the Company (formerly known as BPC Holding Corporation), BPC Acquisition Corp., the guarantors party thereto and the Trustee and the second supplemental indenture dated as of April 3, 2007, among the Company, the guarantors party thereto and the Trustee, and as further amended, supplemented or otherwise modified), providing for the issuance of the Company’s 8 7/8 % Second Priority Senior Secured Fixed Rate Notes due 2014 in the aggregate principal amount of $525,000,000 and Second Priority Senior Secured Floating Rate Notes due 2014 in the aggregate principal amount of $225,000,000, and (iv) the indenture between BPC Acquisition Corp. and the Trustee dated as of September 20, 2006 (as supplemented by the first supplemental indenture dated as of September 20, 2006 by and among the Company (formerly known as BPC Holding Corporation), BPC Acquisition Corp., the guarantors party thereto and the Trustee and the second supplemental indenture dated as of April 3, 2007, among the Company, the guarantors party thereto and the Trustee, and as further amended, supplemented or otherwise modified), providing for the issuance of the Company’s 11% Senior
